Order affirmed, with costs. Memorandum: The legislative enactment [Laws of 1869, chap. 658, as amd. by Laws of 1894, chap. 12] incorporating relator states that one of its objects is the education of its members and others. Therefore, the relator was not exceeding its corporate powers in admitting non-members to join its physical *903education classes. The relator did not forfeit its right to exemption of its property from taxation because non-members were permitted upon payment of a fee to receive the benefit of an activity which carried into effect one of the main objects for which the relator was organized. (People ex rel. Y. M. C. A. v. Miller, 278 N. Y. 651.) The fact that incidental to its main purposes relator conducted a restaurant for the convenience of its members, which was not open to the public, did not take away its right to exemption from taxation. (People ex rel. Y. M. C. A. v. Miller, supra; People ex rel. Christodora House v. Miller, 278 N. Y. 652.) All concur. (The final order cancels an assessment on certain property and directs the classification of the premises as exempt from taxation pursuant to section 4, subdivision 6, of the Tax Law.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.